United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      September 11, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 02-31114
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                            SALAM, INC., ET AL.,

                                                                  Defendants,

                     TRAVELERS EXPRESS COMPANY, INC.,

                                                       Claimant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 00-CR-295-L
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Travelers    Express    Company,    Inc.    (Travelers),    appeals      the

district court’s dismissal, for lack of standing, of its third-

party claim to funds seized in a criminal forfeiture.            The district

court    dismissed    the   claim   on   the    Government’s    motion     after

discovery revealed that Travelers had been paid in full by the

defendants on its claim and had assigned its rights to the funds in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the seized bank accounts to the defendants.             The defendants agreed

to forfeiture of the seized funds in their plea agreements.

      The record supports a determination that Travelers no longer

has a facially colorable interest in the proceedings sufficient to

satisfy the case-or-controversy requirement and the prudential

considerations      that   guide    the     federal    courts’    exercise     of

jurisdiction.     See United States v. $321,470 in U.S. Currency, 874

F.2d 298, 302 (5th Cir. 1989). Accordingly, the district court did

not   err   in   dismissing   the   claim    with     prejudice   for   lack   of

standing.

      AFFIRMED.




                                      2